DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on June 29, 2022. Claims 1-20 are pending. Claims 1-3, 9-11, 16 and 17 are amended.

Response to Arguments
Referring to the objection to the specification, Applicant’s amendments to update the status of the parent application is acknowledged. As such, the objection to the specification is withdrawn.
Referring to the objections to claims 3 and 11, Applicant’s amendments to the claims are acknowledged. As such, the objections to the claims are withdrawn.
Referring to the 35 UCS 112(f) interpretation of claims 1-20, Applicant’s amendments to the claims specifically to the time tracker are acknowledged. Support for the structure for this term is found in para 108-116 of the instant specification, as provided by Applicant.  As such, the claims are no longer being interpreted under 35 USC 112(f).
Terminal disclaimer filed on 6/29/2022 is acknowledged. As such the nonstatutory double patenting rejection of claims 1-20 is withdrawn.

Information Disclosure Statement
The information disclosure statement filed 5/2/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 1-20 are allowed for the reasons stated in the Non-final rejection dated April 1, 2022. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167